Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    262
    579
    media_image1.png
    Greyscale
,
and Compound No. 37, found in Table 1 on page 147 of the instant specification (reproduced below),

    PNG
    media_image2.png
    295
    589
    media_image2.png
    Greyscale

in the reply filed on August 12, 2021 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.

Note to Applicant:  The elected species of Compound No. 37 is not embraced by independent claim 1 since independent claim 1 does not state that the instant Ar2 variable can be substituted with an alkylthio- (i.e., 
-SMe) substituent.  


Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2021.
Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on June 15, 2020 and September 21, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 1 of the claim, “a formula” should be changed to “the formula”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4, 6, 9-11, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, under the definition of variable R10, there is a dangling valence problem when R10 represents the substituent -C(O)NR22.  Note, for instance, a substituent in the 1st compound listed on page 10 in instant claim 16 for proper valences.  See additionally the -C(O)NR13 substituent under the definition of Ar1, the -C(O)NR17 substituent under the definition of Ar2, and the -C(O)NR13 substituent under the definition of variables R31a-R31d in claim 1 for same as having a dangling valence problem.  The same substituents as Ex parte Diamond, 123 USPQ 167 (POBA 1959).
Claim 10 lacks antecedent basis from claim 1 due to the pyridyl ring (i.e., the Ar2 structure) being substituted with -SCH3 (i.e., an alkylthio- group) in claim 10.  In claim 1, the Ar2 variable can represent a 6-membered heteroaryl (i.e., a pyridyl) which can be substituted with various substituents such as a C1-C4 thioalkyl (i.e., -CH2-SH), but an alkylthio- group is not listed as a possible substituent.  Note the definition of “alkyl” in paragraph [0043] on page 15.  Therefore, claim 10 is indefinite.  See compounds in claim 16 for same as lacking antecedent basis from 2 structure) is substituted with -SCH3 or with -SCHF2.
In claim 16 (page 10, last line of the page), the compound, 
    PNG
    media_image3.png
    126
    261
    media_image3.png
    Greyscale
, lacks antecedent basis from claim 1 because the Ar1 variable in claim 1 does not represent a substituted heterocyclic ring (i.e., a pyrrolid-2-one ring).  Therefore, claim 16 is indefinite.
In claim 16 (page 13, line 1 of the page), the compound, 
    PNG
    media_image4.png
    122
    332
    media_image4.png
    Greyscale
, lacks antecedent basis from claim 1 because the Ar2 variable in claim 1 does not represent a substituted cycloalkyl ring (i.e., a cyclohexyl ring substituted with a methoxy).  Therefore, claim 16 is indefinite.

    PNG
    media_image5.png
    133
    250
    media_image5.png
    Greyscale
, lacks antecedent basis from claim 1 because the Ar1 variable in claim 1 does not represent a 5-membered heteroaryl ring (i.e., an imidazolyl ring).  Therefore, claim 16 is indefinite.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form 


Claims 10 and 16 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 10 and 16 each fail to further limit claim 1 because each of claims 10 and 16 is broader in scope than claim 1 due to the pyridyl rings (which define the Ar2 variable in the formula) being substituted with 
-SCH3 in claims 10 and 16, which is not supported in claim 1.
Claim 16 fails to further claim 1 because there are additional specie listed in claim 16 that are outside the scope of compounds claimed in instant claim 1.  See the compound in claim 16 on: (a) page 10, the last line of the page; (b) page 13, line 1 of the page; and (c) page 14, line 1 of the page.

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 

Claims 1-9, 11-15 and 17 are rejected under 
35 U.S.C. 103 as being unpatentable over Huang et al. {WO 2013/082324 A1}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims compounds of the formula,

    PNG
    media_image6.png
    132
    265
    media_image6.png
    Greyscale
,
wherein n can represent zero or 1;
A, when present, can represent O or NH;
Z1, Z2, Z3 and Z4 can independently represent CR10, 
where R10 can represent hydrogen, halogen or 

Ar1 can represent pyridinyl, piperazinyl or a 6-
membered aryl, each optionally substituted; and
Ar2 can represent a 6-membered heteroaryl, 
which is optionally substituted.
 
	Huang et al. {see entire document; particularly pages 2-4, 8-13, 19, 72 and 120; and especially the 1st compound listed on page 13, Compound (52) on page 72, and Compound 11-53 on page 120} teach compounds of Formulae I, II and III,

    PNG
    media_image7.png
    258
    298
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    215
    385
    media_image8.png
    Greyscale
  
    PNG
    media_image9.png
    223
    379
    media_image9.png
    Greyscale

wherein in Formula I, 
R1 can represent aryl, ORa or NRaRb 
where Ra can represent aryl or heteroaryl and 
Rb can represent hydrogen; 
R2 and R3 can represent hydrogen or alkyl;
R4 can represent hydrogen;
R5 can represent heteroaryl; and


X1 and X2 can represent hydrogen, alkyl, halogen, 
cyano or ORa where Ra can represent hydrogen or 
alkyl; 
R1 and R2 can represent hydrogen or alkyl;
Y can represent O or NH;
n can represent zero;
R3 can represent hydrogen;

    PNG
    media_image10.png
    74
    74
    media_image10.png
    Greyscale
 can represent optionally substituted aryl or 
optionally substituted heteroaryl, 
such as 
    PNG
    media_image11.png
    179
    793
    media_image11.png
    Greyscale
;
where Ra and Rb can independently represent hydrogen or alkyl; Rc can represent hydrogen, alkyl or halogen; and

    PNG
    media_image12.png
    95
    94
    media_image12.png
    Greyscale
 can represent an aromatic heteroaryl, 
such as 
    PNG
    media_image13.png
    63
    317
    media_image13.png
    Greyscale
;

which compounds in Huang et al. are structurally similar to the instant claimed compounds.  See, for nd compound listed on page 13 of Huang et al.,

    PNG
    media_image14.png
    105
    341
    media_image14.png
    Greyscale
,
Compound (52) on page 72,

    PNG
    media_image15.png
    145
    356
    media_image15.png
    Greyscale
,
and Compound 11-53 on page 120,

    PNG
    media_image16.png
    161
    576
    media_image16.png
    Greyscale
.
Huang et al. also teach pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers {paragraphs [0054] and [0056] on page 19}.  
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between the compounds of Huang et al. and the compounds instantly claimed is that the instant claimed compounds are positional isomers of the compounds taught by Huang et al.  See where in the instant claimed compounds of the formula, 
    PNG
    media_image17.png
    211
    272
    media_image17.png
    Greyscale
, the thiazole ring is attached to the Z1-Z4 containing ring (such as a phenyl ring) meta to the -(A)n-Ar1 moiety whereas in the compounds taught by Huang et al., the thiazole ring is attached to the phenyl ring para to the R1 variable in Formula I of Huang et al. and the 
    PNG
    media_image18.png
    112
    156
    media_image18.png
    Greyscale
 and 
    PNG
    media_image19.png
    90
    125
    media_image19.png
    Greyscale
 moieties.
st compound listed on page 13 of Huang et al.

    PNG
    media_image20.png
    339
    497
    media_image20.png
    Greyscale
.
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
Position isomers are a basic form of close “structural isomers.”  MPEP 2144.09(II), first paragraph, states the following:
II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).

It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be Ex parte Englehardt, 208 USPQ 343, 349 (Bd. Pat. App. & Int. 1980); In re Mehta, 146 USPQ 284, 287 (C.C.P.A. 1965); In re Surrey, 138 USPQ 67 (C.C.P.A. 1963); Ex Parte Ullyot, 103 USPQ 185 (Bd. Pat. App. & Int. 1952); In re Norris, 84 USPQ 458 (C.C.P.A. 1950); Ex Parte Naito, 168 USPQ 437, 439 (Bd. Pat. App. & Int. 1969); Ex parte Allais, 152 USPQ 66 (Bd. Pat. App. & Int. 1965); In re Wilder, 166 USPQ 545, 548 (C.C.P.A. 1970); Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960); Ex parte Biel, 124 USPQ 109 (Bd. Pat. App. & Int. 1958); In re Petrzilka, 165 USPQ 327 (C.C.P.A. 1970); In re Crounse, 150 USPQ 554 (C.C.P.A. 1966); In re Fouche, 169 USPQ 429 (C.C.P.A. 1971); Ex parte Ruddy, 121 USPQ 427 (Bd. Pat. App. & Int. 1955); In re Wiechert, 152 USPQ 247 (C.C.P.A. 1967), In re Shetty, 195 USPQ 753 (C.C.P.A. 1977); In re Jones, 74 USPQ 152, 154 In re Mayne, 41 USPQ2d 1451 (Fed. Cir. 1997) {in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at pages 1454-1455)}.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1941 (Fed. Cir. 1992), which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150 (C.C.P.A. 1953), which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 (Fed. Cir. 1995) which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g., ortho v. para).”  See also MPEP 2144.09, second paragraph.
Therefore, nothing unobvious is seen in substituting the known claimed isomer for the structurally similar isomer, as taught by Huang et al., since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (C.C.P.A. 1950).  Absent a 


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


Allowable Subject Matter
The elected species of Compound No. 37, found in Table 1 on page 147 of the instant specification, is allowable over the prior art of record.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



September 1, 2021
Book XXVI, page 217